DETAILED ACTION
The instant application having Application No. 17/316,586 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 9, 12, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 17, and 19 of U.S. Patent No. 11,003,601. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding patent discloses a buffering arrangement with DIMMs where buffers within the DIMMs are connected to buffers that are located on a circuit board and are external to the DIMMs.
Instant Application 17/316,586
Patent Number U.S. 11,003,601
Claim 2: 
A system comprising: a processor coupled to a plurality of communication channels; 

a first set of data buffer integrated circuits (ICs) disposed on a circuit board; 


a first communication channel of the plurality of communication channels electrically coupling each of the first set of data buffer ICs to a data buffer device disposed on each of a first plurality of dual in-line memory modules (DIMMs); 

a second set of data buffer ICs disposed on the circuit board; 

a second communication channel of the plurality of communication channels electrically coupling each of the second set of data buffer ICs to a data buffer device disposed on each of a second plurality of DIMMs; 

and a third communication channel of the plurality of communication channels electrically coupling the first set of data buffer ICs and the second set of data buffer ICs to the processor.
Claim 1
A mother board comprising: 


a first electrical connection to electrically couple a first set of two or more dual in-line memory modules (DIMMs) and a first primary data buffer on the mother board, 
wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 


a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two or more DIMMs comprises a second internal data buffer coupled to the second primary data buffer via the second electrical connection; 

and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.

Claim 3
The system of claim 2,





wherein a first data buffer IC of the first set of data buffer ICs is coupled to the processor, a first data buffer device disposed on a first DIMM of the first plurality of DIMMs, 

and a first data buffer device disposed on a second DIMM of the first plurality of DIMMs.  
Claim 1
A mother board comprising: a first electrical connection to electrically couple a first set of two or more dual in-line 
wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 

a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two or more DIMMs comprises a second internal data buffer coupled to the second primary data buffer via the second electrical connection; 
and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.
Claim 4











wherein a second data buffer IC of the first set of data buffer ICs is coupled to the processor, a second data buffer device disposed on the first DIMM of the first plurality of DIMMs, and a second data buffer device disposed on the second DIMM of the first plurality of DIMMs.  
Claim 1

a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two or more DIMMs comprises a second internal data buffer coupled to the second primary data buffer via the second electrical connection; 
and a third electrical connection to electrically couple a processor to the first 
Claim 5
The system of claim 2, 






















wherein a first data buffer IC of the first set of data buffer ICs and a second data buffer IC of the second set of data buffer ICs is coupled to the processor in parallel.  
Claim 1
A mother board comprising: a first electrical connection to electrically couple a first set of two or more dual in-line memory modules (DIMMs) and a first primary data buffer on the mother board, 
wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 


a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two or more DIMMs comprises a second internal data buffer coupled to the second 

and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.
Claim 9
The system of claim 8, further comprising a fourth communication channel of the plurality of communication channels electrically coupling each of the first plurality of DIMMs and the second plurality of DIMMs to the processor for alert signals.
Claim 5
The mother board of claim 1, further comprising a plurality of I2C buses, each I2C bus coupling the processor to a corresponding DIMM in the first set of two or more DIMMs or the second set of two or more DIMMs and configured for communicating an alert.

Claim 12
A system comprising: a first address buffer integrated circuit (IC) disposed on a circuit board; 



a first dual in-line memory modules (DIMMs) comprising a second set of data buffer devices and a second address buffer device, wherein each data buffer device of the second set of data buffer devices is coupled to one of the first set of data buffer ICs, and wherein the second address buffer device is coupled to the first address buffer IC; 

and a second DIMM comprising a third set of data buffer devices and a third address buffer device, wherein each data buffer device of the third set of data buffer devices is coupled to one of the first set of data buffer ICs, and wherein the third address buffer device is coupled to the first address buffer IC.
Claim 8
A mother board comprising: a first electrical connection to electrically couple a first set of two or more dual in-line 


wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 

a second electrical connection electrically coupling a processor and the first internal data buffer; 

a third electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two or more DIMMs comprises a second internal data buffer coupled to the second primary data buffer via the third electrical connection; 


Claim 15
The system of claim 12, further comprising: a processor;

and a bus coupled to the processor and the first set of data buffer ICs.
Claim 1
A mother board comprising: 

a first electrical connection to electrically couple a first set of two or more dual in-line memory modules (DIMMs) and a first primary data buffer on the mother board, 
wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 

a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two 

and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.

Claim 16
The system of claim 15, further comprising: a second bus to the processor and the first set of data buffers ICs, wherein the processor is to receive an alert signal from one or more data buffer ICs of the first set of data buffer ICs over the second bus.
Claim 17
The mother board of claim 8, wherein the second electrical connection is part of a first I2C bus coupled between the processor and the first set of two or more DIMMs for communicating an alert, and wherein the fourth electrical connection is part of a second I2C bus coupled between the processor and the second set of two or more DIMMs for communicating the alert.
Claim 17









a first address buffer integrated circuit (IC) disposed on a circuit board and coupled to the processor; 

a first set of data buffer ICs disposed on the circuit board and each coupled to the processor; 




a first dual in-line memory module (DIMM) comprising a second set of data buffer devices and a second address 

and a first bus coupled between the processor and the first set of data buffer ICs, wherein the processor is to calibrate the second address buffer device using the first bus. 
Claim 19

a memory controller configured to respond to commands from a command interface to access content stored in one or more of the plurality of memory devices and to perform data operations on content accessed from the plurality of memory devices; 

and a mother board comprising: a first electrical connection to electrically couple a first set of two or more dual in-line memory modules (DIMMs) and a first primary data buffer on the mother board, wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 

a second electrical connection to electrically couple a second set of two or 

and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.

Claim 18
The system of claim 17, further comprising a second bus coupled between the processor and the first set of data buffer ICs, wherein the processor is to receive an alert signal from at least one of the first set of data buffer ICs over the second bus. 
Claim 17
The mother board of claim 8, wherein the second electrical connection is part of a first I2C bus coupled between the processor and the first set of two or more DIMMs for communicating an alert, and wherein the fourth electrical connection is part of a second I2C bus coupled between the processor and the second 
Claim 19
The system of claim 18, wherein the second bus is further coupled to at least one of the first address buffer IC or a first buffer device IC of the first set of buffer device ICs, wherein the processor is to receive another alert signal from at least one of the first address buffer IC or the first buffer device IC over the second bus. 
Claim 17
The mother board of claim 8, wherein the second electrical connection is part of a first I2C bus coupled between the processor and the first set of two or more DIMMs for communicating an alert, and wherein the fourth electrical connection is part of a second I2C bus coupled between the processor and the second set of two or more DIMMs for communicating the alert.
Claim 20
The system of claim 17, wherein the processor is to provide at least one command, address, or clock signal to the first address buffer IC, wherein the first address buffer IC is to forward the at least one command, address, or clock signal to the second address buffer device.
Claim 12
The mother board of claim 8, further comprising a sixth electrical connection to electrically couple the processor and a primary registered clock driver (RCD) buffer on the mother board.

Claim 19
A system comprising: a plurality of memory devices; a memory controller 

and a mother board comprising: a first electrical connection to electrically couple a first set of two or more dual in-line memory modules (DIMMs) and a first primary data buffer on the mother board, wherein at least one DIMM in the first set of two or more DIMMs comprises a first internal data buffer coupled to the first primary data buffer via the first electrical connection; 

a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two 

and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.
Claim 21
The system of claim 17, further comprising: a second set of data buffer ICs disposed on the circuit board and each coupled to the processor; 

and a second DIMM comprising a third set of data buffer devices and a third address buffer device, wherein each data buffer device of the third set of data buffer devices is coupled to one of the second set of data buffer ICs, and wherein the third address buffer device is coupled to the first address buffer IC.
Claim 19
A system comprising: a plurality of memory devices; 



a memory controller configured to respond to commands from a command interface to access content stored in one or more of the plurality of memory devices and to perform data operations on content accessed from the plurality of memory devices; 


a second electrical connection to electrically couple a second set of two or more DIMMs and a second primary data buffer on the mother board, wherein at least one DIMM in the second set of two or more DIMMs comprises a second internal data buffer coupled to the second primary data buffer via the second electrical connection; and a third electrical connection to electrically couple a processor to the first primary data buffer and the second primary data buffer in parallel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christenson et al. (Publication Number US 2009/0327596 A1) in view of Gower et al. (Publication Number US 2008/0183977 A1).
As per claim 2, Christenson et al. discloses “a system comprising: a processor coupled to a plurality of communication channels (memory controller 105 connected to channel N and channel N+1, and sub-channels M and M+1; FIG. 2b).”
Christenson et al. discloses “a first set of data buffer integrated circuits (ICs) disposed on a circuit board (buffer on board 217 and 219; FIG. 2b).”
Christenson et al. discloses “a second set of data buffer ICs disposed on the circuit board (there exists two buffer on board (modules 217 and 219 are shown). FIG. 2b).” 
Christenson et al. discloses “and a third communication channel of the plurality of communication channels electrically coupling the first set of data buffer ICs and the second set of data buffer ICs to the processor (channel N and channel N+1 between the memory controller 105 and buffer on board 217 and 219; FIG. 2b).”  
a first communication channel of the plurality of communication channels electrically coupling each of the first set of data buffer ICs (see channel N and N+1 as well as sub-channel M and M+1; FIG. 2b)” and “a second communication channel of the plurality of communication channels electrically coupling each of the second set of data buffer ICs (see channel N and N+1 as well as sub-channel M and M+1; FIG. 2b),” Christenson et al. does not disclose the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitations “a first communication channel of the plurality of communication channels electrically coupling each of the first set of data buffer ICs to a data buffer device disposed on each of a first plurality of dual in-line memory modules (DIMMs)” and “a second communication channel of the plurality of communication channels electrically coupling each of the second set of data buffer ICs to a data buffer device disposed on each of a second plurality of DIMMs.”
Cowell et al. discloses the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitations “a first communication channel of the plurality of communication channels electrically coupling each of the first set of data buffer ICs (note that this limitation has been disclosed by Christenson et al. in [FIG. 2b]) to a data buffer device disposed on each of a first plurality of dual in-line memory modules (DIMMs) (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
Cowell et al. discloses the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitations “a second communication channel of the plurality of communication channels electrically coupling each of the second set of data buffer ICs (note that this limitation has been disclosed by Christenson et al. in [FIG. 2b]) to a data buffer device disposed on each of a second plurality of DIMMs (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
Christenson et al. and Cowell et al. are analogous art in that they in the field of memory buffers.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Christenson et al. and Cowell et al. in order to utilized high speed devices at a relatively low cost [Paragraph 0012]. 
As per claim 3, Christenson et al. discloses “the system of claim 2 (as disclosed by Christenson et al. and Cowell et al. above), wherein a first data buffer IC of the first set of data buffer ICs is coupled to the processor (there exists two buffer on board (modules 217 and 219 are shown). FIG. 2b).”
Cowell et al. discloses “a first data buffer device disposed on a first DIMM of the first plurality of DIMMs, and a first data buffer device disposed on a second DIMM of the first plurality of DIMMs (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
As per claim 4, Christenson et al. discloses “the system of claim 3 (as disclosed by Christenson et al. and Cowell et al. above), wherein a second data buffer IC of the first set of data buffer ICs is coupled to the processor (there exists two buffer on board (modules 217 and 219 are shown). FIG. 2b).”
a second data buffer device disposed on the first DIMM of the first plurality of DIMMs, and a second data buffer device disposed on the second DIMM of the first plurality of DIMMs (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
As per claim 5, Christenson et al. discloses “the system of claim 2 (as disclosed by Christenson et al. and Cowell et al. above), wherein a first data buffer IC of the first set of data buffer ICs and a second data buffer IC of the second set of data buffer ICs is coupled to the processor in parallel (buffer on board 217 and 219 are connected in parallel to the memory controller 105; FIG. 2a and 2b).”
As per claim 6, Christenson et al. discloses “the system of claim 2 (as disclosed by Christenson et al. and Cowell et al. above), wherein the DIMMs of the first plurality of DIMMs are coupled in parallel to the first set of data buffer ICs, and wherein the DIMMs of the second plurality of DIMMs are coupled in parallel to the second set of data buffer ICs (set of DIMMs are connected to the Buffer on Board 217 and 219 in parallel through sub-channels M and M+1; FIG. 2a and 2b.”
As per claim 7, Christenson et al. discloses “the system of claim 6 (as disclosed by Christenson et al. and Cowell et al. above), further comprising wherein the processor comprises a memory controller coupled to each address buffer device disposed on each of the first plurality of DIMMs and the second plurality of DIMMs (memory controller 105; FIG. 2b).”  
As per claim 8, Christenson et al. discloses “the system of claim 2 (as disclosed by Christenson et al. and Cowell et al. above), wherein the third communication channel comprises: a first bus coupling the processor to each address buffer device disposed on each of the first plurality of DIMMs (as it pertains to Channel N and N+1; Paragraph 0045; FIG. 2b).”
Christenson et al. discloses “and a second bus coupling the processor to each address buffer device disposed on each of the second plurality of DIMMs (as it pertains to Channel N and N+1; Paragraph 0045; FIG. 2b).”  
As per claim 9, Christenson et al. discloses “the system of claim 8 (as disclosed by Christenson et al. and Cowell et al. above), further comprising a fourth communication channel of the plurality of communication channels electrically coupling each of the first plurality of DIMMs and the second plurality of DIMMs to the processor for alert signals (interrupt signals; Paragraph 0023).”
As per claim 10, Cowell et al. discloses “the system of claim 2 (as disclosed by Christenson et al. and Cowell et al. above), further comprising an address buffer device disposed on the circuit board, wherein the address buffer device is coupled to the processor and each of the first plurality of DIMMs and the second plurality of DIMMs (see address lines to the buffer as host 1002; FIG. 15).”
As per claim 11, Cowell et al. discloses “the system of claim 2 (as disclosed by Christenson et al. and Cowell et al. above), further comprising: a first address buffer device disposed on the circuit board, wherein the first address buffer device is coupled to the processor and each of the first plurality of DIMMs (see address lines to the buffer as host 1002; FIG. 15).”
Cowell et al. discloses “and a second address buffer device disposed on the circuit board, wherein the second address buffer device is coupled to the processor and each of the second plurality of DIMMs (see address lines to the buffer as host 1002; FIG. 15).”
As per claim 12, Christenson et al. discloses “a system comprising: a first address buffer integrated circuit (IC) disposed on a circuit board (buffer on board 217 and 219; FIG. 2b).”
Christenson et al. discloses “a first set of data buffer ICs disposed on the circuit board (buffer on board 217 and 219; FIG. 2b).”
Christenson et al. does not disclose the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitations “a first dual in-line memory modules (DIMMs) comprising a second set of data buffer devices and a second address buffer device, wherein each data buffer device of the second set of data buffer devices is coupled to one of the first set of data buffer ICs, and wherein the second address buffer device is coupled to the first address buffer IC” and “and a second DIMM comprising a third set of data buffer devices and a third address buffer device, wherein each data buffer device of the third set of data buffer devices is coupled to one of the first set of data buffer ICs, and wherein the third address buffer device is coupled to the first address buffer IC.”
Cowell et al. discloses the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitation “a first dual in-line memory modules (DIMMs) comprising a second set of data buffer devices and a second address buffer device (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15), wherein each data buffer device of the second set of data buffer devices is coupled to one of the first set of data buffer ICs (note that this limitation has been disclosed by Christenson et al. in [FIG. 2b]), and wherein the second address buffer device is coupled to the first address buffer IC (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
Cowell et al. discloses the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitations “and a second DIMM comprising a third set of data buffer devices and a third address buffer device (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15), wherein each data buffer device of the third set of data buffer devices is coupled to one of the first set of data buffer ICs (note that this limitation has been disclosed by Christenson et al. in [FIG. 2b]), and wherein the third address buffer device is coupled to the first address buffer IC (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
Christenson et al. and Cowell et al. are analogous art in that they in the field of memory buffers.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Christenson et al. and Cowell et al. in order to utilized high speed devices at a relatively low cost [Paragraph 0012]. 
As per claim 13, Cowell et al. discloses “the system of claim 12 (as disclosed by Christenson et al. and Cowell et al. above), further comprising a processor comprising the first address buffer IC (see address lines to the buffer as host 1002; FIG. 15).”
claim 14, Christenson et al. discloses “the system of claim 12 (as disclosed by Christenson et al. and Cowell et al. above), further comprising a processor, and wherein the first address buffer IC is disposed on the circuit board and coupled to the processor (as it pertains to Channel N and N+1; Paragraph 0045; FIG. 2b).”
As per claim 15, discloses “the system of claim 12 (as disclosed by Christenson et al. and Cowell et al. above), further comprising: a processor (memory controller 105 connected to channel N and channel N+1, and sub-channels M and M+1; FIG. 2b).”
 Christenson et al. discloses “and a bus coupled to the processor and the first set of data buffer ICs (memory controller 105 connected to channel N and channel N+1, and sub-channels M and M+1; FIG. 2b).”
As per claim 16, Christenson et al. discloses “the system of claim 15 (as disclosed by Christenson et al. and Cowell et al. above), further comprising: a second bus to the processor and the first set of data buffers ICs, wherein the processor is to receive an alert signal from one or more data buffer ICs of the first set of data buffer ICs over the second bus (interrupt signals; Paragraph 0023).” 
As per claim 17, Christenson et al. discloses “a system comprising: a processor (memory controller 105 connected to channel N and channel N+1, and sub-channels M and M+1; FIG. 2b).”
Christenson et al. discloses “a first address buffer integrated circuit (IC) disposed on a circuit board and coupled to the processor (buffer on board 217 and 219; FIG. 2b).”
a first set of data buffer ICs disposed on the circuit board and each coupled to the processor (there exists two buffer on board (modules 217 and 219 are shown). FIG. 2b).”
Christenson et al. discloses “and a first bus coupled between the processor and the first set of data buffer ICs, wherein the processor is to calibrate the second address buffer device using the first bus (FIG. 2a and 3a).”  
However, Christenson et al. does not disclose the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitations “a first dual in-line memory module (DIMM) comprising a second set of data buffer devices and a second address buffer device, wherein each data buffer device of the second set of data buffer devices is coupled to one of the first set of data buffer ICs, and wherein the second address buffer device is coupled to the first address buffer IC.” 
Cowell et al. discloses the presence of buffers within the dual in-line memory modules (DIMMs) as disclosed by the limitation “a first dual in-line memory module (DIMM) comprising a second set of data buffer devices and a second address buffer device, wherein each data buffer device of the second set of data buffer devices is coupled to one of the first set of data buffer ICs, and wherein the second address buffer device is coupled to the first address buffer IC (DIMM modules 806 contain buffer modules that are in turn connected to buffer as host 1002; FIG. 15).”
Christenson et al. and Cowell et al. are analogous art in that they in the field of memory buffers.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Christenson et [Paragraph 0012]. 
As per claim 18, Christenson et al. discloses “the system of claim 17 (as disclosed by Christenson et al. and Cowell et al. above), further comprising a second bus coupled between the processor and the first set of data buffer ICs, wherein the processor is to receive an alert signal from at least one of the first set of data buffer ICs over the second bus (interrupt signals; Paragraph 0023).”
As per claim 19, Christenson et al. discloses “the system of claim 18 (as disclosed by Christenson et al. and Cowell et al. above), wherein the second bus is further coupled to at least one of the first address buffer IC or a first buffer device IC of the first set of buffer device ICs, wherein the processor is to receive another alert signal from at least one of the first address buffer IC or the first buffer device IC over the second bus (interrupt signals; Paragraph 0023).”
As per claim 20, Cowell et al. discloses “the system of claim 17 (as disclosed by Christenson et al. and Cowell et al. above), wherein the processor is to provide at least one command, address, or clock signal to the first address buffer IC, wherein the first address buffer IC is to forward the at least one command, address, or clock signal to the second address buffer device (control (CTRL), address, data, and clock (CLK) lines to buffer as host 1002; FIG. 15).”  
As per claim 21, Cowell et al. discloses “the system of claim 17 (as disclosed by Christenson et al. and Cowell et al. above), further comprising: a second set of data buffer ICs disposed on the circuit board and each coupled to the processor; and a second DIMM comprising a third set of data buffer devices and a third address buffer device, wherein each data buffer device of the third set of data buffer devices is coupled to one of the second set of data buffer ICs, and wherein the third address buffer device is coupled to the first address buffer IC (see address lines to the buffer as host 1002; FIG. 15).”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated May 10, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach memory buffering.
U.S. PATENT NUMBERS:
2005/0259504 A1 – [FIG. 1]
2007/0089035 A1 – DRAM modules with internal buffers connected to an on-system (clock buffer) [FIG. 1]
2008/0162991 A1 – DIM modules connected to a controller in parallel [FIG. 7]
2011/0138162 A1 – [FIG. 1]
6,142,830 – on-board buffer chip 38 [FIG. 2]
[FIG. 1]
9,501,432 B2 – [FIG. 1]

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        March 22, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181